A




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Norfolk Division


    NATHANIEL A. RICHARDSON,

                  Petitioner,

    V.                                                     CRIMINAL ACTION NO.2:96-cr-153


    UNITED STATES OF AMERICA,

                  Respondent.

                                MEMORANDUM OPINION AND ORDER


           Before the Court is Petitioner Nathaniel A. Richardson, Jr.'s ("Petitioner") Motion for

    Reconsideration of the Court's Order of July 11, 2019(ECF No. 434). For the reasons set forth

    below, the Motion is DENIED.

                           I.   FACTUAL AND PROCEDURAL HISTORY

           On July 25,1996,Petitioner was indicted as part ofa multi-defendant indictment on several

    charges related to a drug conspiracy, including:

              • Count 1: Conspiracy to distribute and possess with intent to distribute 50 grams or

                   more of cocaine base and a quantity of heroin (21 U.S.C. §§ 841(a)(1),(b)(1)(A),

                   846).

              • Count 2: Engaging in a continuing criminal enterprise(21 U.S.C. § 848).

              • Count 3: Distribution and possession with intent to distribute of 50 grams or more

                   of cocaine base (21 U.S.C. § 841(a)(1),(b)(1)(A)).

              • Count 10: Use and carrying a firearm during and in relation to a drug trafficking

                   crime(18 U.S.C. § 924(c)(1)).

              • Count 15: Money laundering(18 U.S.C. § 1956(a)(l)(B)(i).
           • Count 16: Money laundering(18 U.S.C. § 1956(a)(l)(B)(i).

ECF No. 1. Petitioner was tried, and on October 28,1996, he was found guilty on Counts 1, 2,3,

15, and 16 and not guilty on Count 10. ECF No. 122. On February 3, 1997, Petitioner was

sentenced. ECF No. 144. At sentencing, the Coxirt vacated Count 1 as a lesser offense included

in Count 2. Id. Petitioner's mandatory guideline range was Life imprisonment. ECF No. 399 at

T| 150. The Court therefore sentenced him to Life imprisonment on Counts 2 and 3,and 240 months

imprisonment on Counts 15 and 16 each, all to be served concurrently. ECF No. 144.

       Since his conviction, Petitioner has filed a multitude of motions for postconviction relief,

all of which have been denied. See ECF No. 267(denying Petitioner's motion under 28 U.S.C. §

2255); ECF No. 281 (denying Petitioner's motion under Federal Rule of Civil Procedure 59(e);

308 (denying Petitioner's motion under 28 U.S.C. § 2244); ECF No. 310 (denying Petitioner's

motion under 18 U.S.C. § 3582(c)(2)); ECF No. 324(denying Petitioner's motion under 18 U.S.C.

§ 3582(c)(2)); ECF No. 343 (denying Petitioner's motion under 28 U.S.C. § 2255); ECF No. 393

(denying Petitioner's motion under Federal Rule of Civil Procedure 60(b)(6)); ECF No. 415

(denying Petitioner's petition for writ ofaudita querela).

       On January 17, 2019, Petitioner first filed a pro se motion pursuant to Title 18, United

States Code, Section 3582(c)(2) to reduce his sentence pursuant to Sentencing Amendments 591,

782, and 790. ECF No. 417. The same day. Petitioner also filed a pro se motion to reduce his

sentence based on the Formerly Incarcerated Reenter Society Transformed Safely Transitioning

Every Person Act("FIRST STEP Act") regarding cocaine base offenses. ECF No. 418; see Pub.

L. No. 115-391, 132 Stat. 5194 (2018). On July 11, 2019, the Court denied both of Petitioner's

motions. ECF No. 434. On August 26, 2019, Petitioner filed a Motion for Reconsideration(ECF

No. 437)of the Court's Order of July 11, 2019(ECF No. 434).
                                   n.    LEGAL STANDARD


       When a court imposes a sentence of imprisonment, that is considered a final judgment on

the matter. 18 U.S.C. § 3582(b). It is well established that "[t]he law closely guards the finality

of criminal sentences against judicial 'change of heart.'" United States v. Goodwyn,596 F.3d

233,235 (4'"^ Cir. 2010)(citing United States v. Layman, 116 F.3d 105, 109 (4'^ Cir. 1997)).

Under statutory law, a "court may not modify a term ofimprisonment once it has been imposed"

except in limited circumstances, including "to the extent otherwise expressly permitted by

statute." 18 U.S.C. § 3582(c)(1)(B).

       Pursuant to § 3582(c)(2), a sentence reduction requires a two-step analysis. Dillon v.

United States, 560 U.S. 817, 827(2010). First, the court must determine whether a reduction is

consistent with § IB1.10 of the Sentencing Guidelines. Id. Next, the court may consider whether

the authorized reduction is warranted, whether in whole or in part according to the traditional

sentencing factors laid out in § 3553(a). Id.

       As a result of Congress' desire to provide finality to sentencing the district court may not

act upon second thoughts on a defendant's sentence, no matter how well intentioned. Goodwyn,

596 F.3d at 235 citing United States v. Abreu-Cabrera,64 F.3d 67, 73(2d Cir. 1995). Further,

the clear intent of§ 3582 is to constrain post-judgment sentence modifications. Goodwyn,596

F.3d at 236. When a change in law provides the grounds to modify a prisoner's sentence, a

petitioner has an opportunity pursuant to § 3582(c)(2) to persuade the district court reduce it. Id.

If the petitioner is not satisfied with the district court's decision, it may be appealed but a motion

to reconsider is disfavored. Id.
                                        III. DISCUSSION


A. Application of Amendment 782

       Section IB 1.10(e)(1) of the Sentencing Guidelines states that a court shall not order a

reduced term ofimprisonment based on Amendment 782 unless the effective date ofthe court's

order is November 1, 2015 or later. The Court finds that the Court erred in its previous Order

when it stated the following:

       Amendment 782 reduces the base offense levels of drug offenses under U.S.S.G.
       § 2D 1.1(c). The Sentencing Commission notes which of its amendments are
       retroactive and grounds for claims under § 3582(c)(2) in U.S.S.G. IBl.10(d).
       While Amendment 782 is on that list, it is specifically limited to sentences that
       were imposed on November 1, 2015 or later. U.S.S.G. § IBl.10(e). As Petitioner
       was sentenced on February 3, 1997, he has no claim under this Amendment.

EOF No. 434. The Court therefore concludes that an order imposed in this matter—^with an

effective date of November 1, 2015, or later—^would allow Amendment 782 to have a retroactive

effect on Petitioner's sentence reduction. Specifically, Amendment 782's retroactive effect refers

to the effective date ofthe Court's new, potential order for a sentence reduction and not the date

of the Court's original sentencing Order.

B. Disposition

       Despite Petitioner's eligibility for a sentence reduction pursuant to Amendment 782 and

the FIRST STEP Act, the Court affirms the ultimate holding of its previous Order denying

Petitioner's requested relief. See ECF No.434(concluding that the Court has the discretion to

reduce Petitioner's sentence under the FIRST STEP Act, but declining to do so). The Court notes

that Petitioner has taken one of the Court's statements made at sentencing regarding Petitioner's

leadership role in the continuing criminal enterprise and the sheer amount of crack cocaine

attributable to that enterprise and twisted it into the inference that crack cocaine was the "driving

force behind [Petitioner's] life sentence." ECF No. 437 at 5-6. Petitioner is correct that the
amount of crack cocaine involved in the continuing criminal enterprise in combination with his

Criminal History Category of V and the mandatory nature of the sentencing guidelines at the

time required the Court to impose a Life sentence.' However, even under the current advisory

sentencing guidelines and reduced statutory and guidelines drug weight thresholds, the Court

must still confront the § 3553(a)factors and apply them to Petitioner to determine whether he is

well-suited for a sentence reduction. See Dillon, 560 U.S. at 827. Quite simply, legal eligibility

for a sentence reduction does not create entitlement to a sentence reduction, particularly when

the § 3553(a)factors continue to weigh against the Court's grant of a reduction.

         In applying the § 3553(a)factors, the Court returns to its analysis stated in its July 11,

2019 Order. ECF No. 434. The Court is well aware that Petitioner was originally sentenced

under a since-rejected sentencing scheme that was applied in a draconian manner to other crack

cocaine defendants. ECF No.437 at 5-6. Further, his requested relief is not being denied just

because he had a previous conviction for involuntary manslaughter. Id. Rather, Petitioner's

requested relief is being denied because he was the singular leader of a massive and pervasive

continuing criminal enterprise all while carrying a Criminal History Category of V. Further, the

acknowledged improvements Petitioner has made in prison still do not outweigh Petitioner's

offense conduct and his criminal history category. Therefore, the Court reiterates its decision

declining to exercise its discretion and grant Petitioner's requested relief.




'See Kimbrough v. United States, 552 U.S. 85(2007)(holding that district courts may conclude that the
crack/powder cocaine disparity yields sentences which are greater than necessary); United States v. Booker, 543
U.S. 220(2005)(holding that mandatory guidelines sentences are unconstitutional). See also Alleyene v. United
States, 570 U.S.99(2013)(holding that any fact that increases a mandatory minimum sentence is an element of
crime, not a sentencing factor and must be submitted to the jury); Apprendi v. New Jersey, 530 U.S. 466(2000)
(holding that any fact that increases penalty for a crime beyond the statutory maximum must be proven to a jury
beyond a reasonable doubt). The Court recognizes that each ofthese decisions were issued after Petitioner's
sentence was imposed on February 3, 1997,resulting in an inherently different sentencing paradigm and supporting
the Court's conclusion that Petitioner is eligible for consideration under the FIRST STEP Act. See ECF No.434 at
5-6.
                                      IV. CONCLUSION


       Based on the reasoning stated above, the Court affirms its decision declining to exercise its

discretion to grant relief under the FIRST STEP Act.          Therefore, Petitioner's Motion for

Reconsideration is DENIED.


       The Clerk is DIRECTED to send a copy of this Order to Petitioner, the United States

Attorney, the Federal Public Defender, and the United States Probation Office.

IT IS SO ORDERED.


Norfolk, Virmnia
November^ ,2019
                                                                 Raymond Ak Jackson
                                                                 United States District Judge
